Citation Nr: 0332710	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  95-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

2.  Entitlement to service connection for a stomach disorder, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a skin disorder, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

5.  Entitlement to service connection for a bilateral hand 
disorder, including rheumatoid arthritis, claimed as a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.

6.  Entitlement to service connection for exhaustion, claimed 
as a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.

7.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.

8.  Entitlement to service connection for dizziness, claimed 
as a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.

9.  Entitlement to service connection for a right knee 
disorder, claimed as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War.

10.  Entitlement to service connection for a left knee 
disorder, claimed as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971; from August 1978 to August 1979; from January 
to March 1991; and from June 1991 to January 1992.  The 
veteran served in the Republic of Vietnam during his initial 
period of active duty and in the Southwest Asia theater of 
operations during the Persian Gulf War from June to November 
1991.  

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a bilateral hand disorder (characterized as 
arthritis); rheumatoid arthritis; kidney stones; a stomach 
disorder; a bilateral shoulder disorder; and a skin disorder 
manifested by blisters.  The veteran perfected an appeal of 
that decision, and contends that all of the claimed disorders 
resulted from his service in the Persian Gulf War.  During a 
May 2003 hearing before the undersigned at the RO, the 
veteran stated that the claimed rheumatoid arthritis was 
limited to his hands.  For that reason the Board has 
incorporated that claimed disability into the bilateral hand 
disorder.

In a January 2000 rating decision the RO denied entitlement 
to service connection for exhaustion; headaches; a prostate 
disorder; a joint condition; and dizziness.  The RO also 
denied entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  The 
veteran perfected an appeal of the January 2000 decision, and 
also claims that those disabilities were caused by his 
service in the Persian Gulf War.

In a May 2003 statement and during the May 2003 hearing 
before the undersigned, the veteran withdrew his appeal of 
the denial of service connection for a prostate disorder.  In 
addition, in appealing the denial of an increased rating for 
PTSD, the veteran stated that he was seeking a 50 percent 
rating for that disorder.  In a November 2002 rating decision 
the RO increased the rating for PTSD from 30 to 50 percent.  
In reviewing the issues on appeal during the May 2003 
hearing, the veteran did not indicate that it was his intent 
to seek a rating in excess of 50 percent for PTSD.  The Board 
finds, therefore, that the issues of service connection for a 
prostate disorder and an increased rating for PTSD are no 
longer in contention.

The RO characterized the veteran's claim for service 
connection for multiple musculoskeletal complaints as a claim 
for service connection for a "joint condition."  The 
veteran's pleadings and testimony show, however, that in 
addition to the bilateral hand disorder, he is seeking 
compensation benefits for disabilities of both shoulders and 
both knees, but no other joints.  For that reason the Board 
has described the claimed disabilities as shown on the title 
page.

The Board notes that the veteran is currently claiming 
entitlement to service connection for a skin disorder 
manifested by blisters, which he asserts resulted from 
chemical exposure during the Persian Gulf War.  In an October 
1993 rating decision the RO granted service connection for 
acne, based on the service medical records for his initial 
period of active duty showing that he was then treated for 
tropical or cystic acne.  The VA treatment records obtained 
in conjunction with his current claims show treatment for a 
skin disorder, generally described as folliculitis.  To the 
extent that the veteran's assertions and the VA treatment 
records constitute a claim for an increased rating for the 
service-connected skin disorder, this issue is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).

The issue of entitlement to service connection for a 
bilateral hand disorder will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
identified by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  A chronic disorder manifested by kidney stones 
(nephrolithiasis) was not shown during service, and the 
preponderance of the competent and probative evidence of 
record indicates that the currently diagnosed nephrolithiasis 
is not related to an in-service disease or injury, including 
the veteran's service in the Persian Gulf War.

3.  A chronic stomach disorder was not shown during service, 
and the preponderance of the competent and probative evidence 
of record indicates that the currently diagnosed 
gastroesophageal reflux disease is not related to an in-
service disease or injury, including the veteran's service in 
the Persian Gulf War.

4.  A chronic skin disorder other than acne was not shown 
during service, and the preponderance of the competent and 
probative evidence of record indicates that the currently 
diagnosed folliculitis is not related to an in-service 
disease or injury, including service in the Persian Gulf War.

5.  A chronic disorder pertaining to either shoulder was not 
shown during service, and the preponderance of the competent 
and probative evidence of record indicates that the currently 
diagnosed bursitis, impingement syndrome, and rotator cuff 
injury are not related to an in-service disease or injury, 
including service in the Persian Gulf War.

6.  The evidence does not reflect any objective indications 
of chronic disability manifested by exhaustion, other than 
PTSD, that are related to an in-service disease or injury, 
including service in the Persian Gulf War.

7.  The evidence shows that the veteran currently has a 
chronic headache disorder that had its onset during active 
duty in the Persian Gulf War.

8.  The evidence does not reflect any objective indications 
of chronic disability manifested by dizziness that are 
related to an in-service disease or injury, including service 
in the Persian Gulf War.

9.  A chronic right knee disorder was not shown during 
service, and the preponderance of the competent and probative 
evidence of record indicates that the currently diagnosed 
arthritis and internal derangement of the right knee are not 
related to an in-service disease or injury, including service 
in the Persian Gulf War.

10.  A chronic left knee disorder was not shown during 
service, and the preponderance of the competent and probative 
evidence of record indicates that the veteran does not 
currently have a left knee disorder that is related to an in-
service disease or injury, including service in the Persian 
Gulf War.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by kidney stones 
(nephrolithiasis) was not incurred in or aggravated by active 
service, nor may the kidney stones be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 
1137, 5107 (West 2002)); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2003).

2.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.  A skin disorder other than acne was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

4.  A shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  A chronic disorder manifested by exhaustion was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

6.  A chronic headache disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

7.  A chronic disorder manifested by dizziness was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

8.  A chronic right knee disorder was not incurred in or 
aggravated by active service, nor may arthritis in the knee 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).

9.  A chronic left knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously stated, the veteran contends that his claimed 
disabilities resulted from his service in the Persian Gulf 
War.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The provisions of the VCAA 
are applicable to all claims filed on or after the date of 
enactment (November 9, 2000), or filed before the date of 
enactment and pending before VA on that date.  See Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  Although the 
veteran's claims were filed prior to November 2000, his 
claims were pending before VA on the date of enactment of the 
VCAA; the provisions of the VCAA are, therefore, applicable 
to the veteran's claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in November 1996 by 
informing him of the specific types of evidence that could 
substantiate his claim based on service in the Persian Gulf 
War, and by informing him that he was responsible for 
submitting that evidence within one year of the notice.  The 
RO also informed him of the evidence needed to substantiate 
his claims in July 2001 by informing him of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claims for service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claims, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

The Board notes that in the July 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In the July 2001 notice the RO also informed the veteran, 
however, that he had up to one year following the notice to 
submit the requested evidence.  The veteran responded to the 
July 2001 notice by stating that he had no additional 
evidence to submit.  The RO contacted the veteran by 
telephone in August 2001, and he again stated that he had no 
additional evidence to submit.  Additional evidence was added 
to the claims file more than 60 days following the July 2001 
notice in the form of additional VA treatment records.  More 
than one year has now expired since the veteran was notified 
of the evidence needed to substantiate his claim in July 
2001.  The Board finds, therefore, that he has not been 
prejudiced by the reference in the July 2001 notice to a 60-
day response period.  

In the rating decisions dated in September 1995 and January 
2000, statements of the case issued in September 1995 and 
August 2001, and supplemental statements of the case issued 
in February 1996, August 2001, and December 2002, the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to service connection and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  In this regard 
the Board notes that in conjunction with the May 2003 hearing 
the veteran submitted additional VA treatment records in 
support of his claims, and those records were not considered 
by the RO prior to certification of his appeal to the Board.  
The veteran has, however, waived his right to have that 
evidence considered by the RO in the first instance.  The 
Board finds, therefore, that it may proceed to adjudicate the 
veteran's appeal based on consideration of all the evidence 
of record.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 
2003) (in the absence of a waiver by the claimant, the Board 
may not consider evidence that has not been previously 
considered by the RO).

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran VA medical examinations in July 
1993 and March 1998, but the examiners did not provide any 
opinion regarding the etiology or onset of the claimed 
disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as requiring VA to 
provide a medical examination or obtain a medical opinion in 
any compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Court implied that an examination 
in this situation is necessary, regardless of the 
contradictory evidence of record regarding an in-service 
disease or injury or any finding regarding the credibility or 
probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of a disease 
to which the presumptive provisions of 
the law apply, provided that he has the 
requisite service or triggering event to 
qualify for the presumption; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334.  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1334.  

In the instant appeal the veteran claims to have multiple 
disabilities that were caused by his service in the Persian 
Gulf War.  With the exception of headaches and a left knee 
injury, his service medical records make no reference to the 
claimed disabilities.  Service connection for the headaches 
is being granted, and the claim for service connection for a 
left knee disorder is not supported by objective evidence of 
a current disability.  As will be shown below, the criteria 
for a grant of service connection for the claimed 
disabilities based on service in the Persian Gulf War are not 
met.  In addition, the veteran's assertions that the claimed 
disabilities resulted from service in the Persian Gulf War 
are not probative.  For the remaining disabilities the 
evidence does not establish that an event, injury, or disease 
occurred during service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claims, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Relevant Laws and Regulations

Service Connection in General

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
arthritis or renal calculi develop to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Disabilities Resulting from Service in the Persian Gulf War

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2002).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

Kidney Stones (Nephrolithiasis) and a Stomach Disorder

The VA treatment records indicate that the veteran's 
complaints of flank pain and the diagnostic finding of 
microscopic hematuria were diagnosed as kidney stones in 
April 1993, and he has received ongoing treatment for 
nephrolithiasis since then.  The records also show that his 
complaint of stomach bloating was assessed as gastric 
hyperacidity in April 1995, and gastroesophageal reflux 
disease in May 1995, for which he has received ongoing 
treatment.  His claims are, therefore, supported by current 
medical diagnoses of disability.  The claims are not, 
however, supported by probative evidence of an in-service 
disease or injury, or medical evidence of a nexus to service.  
Hickson, 12 Vet. App. 253.  

As an initial matter the Board notes that the veteran was 
most recently separated from service in January 1992, and 
that the occurrence of kidney stones was initially documented 
in April 1993.  The evidence does not show, therefore, that 
the disorder became manifest within one year from the 
veteran's separation from service.  For that reason the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 may 
not be applied to support the grant of service connection.

The veteran's service medical records are negative for any 
complaints or clinical findings related to a kidney or 
stomach disorder, and he does not claim otherwise.  He 
asserts that although the disorders were initially manifested 
after his separation from service, they resulted from the 
chemical exposure he experienced during the Persian Gulf War.

The veteran's service records indicate that he served in the 
Southwest Asia theater of operations from July to November 
1991.  The Board must consider the provisions applicable to 
veterans of the Persian Gulf War, therefore, in adjudicating 
his appeal.

In accordance with 38 C.F.R. § 3.317, a qualifying chronic 
disability is defined as a chronic disability resulting from 
an undiagnosed illness, or a medically unexplained chronic 
multi-symptom illness.  The kidney disorder has been 
diagnosed as kidney stones, or nephrolithiasis, and the 
stomach disorder has been diagnosed as gastroesophageal 
reflux disease.  Neither disorder, therefore, constitutes an 
undiagnosed illness.  In addition, neither disorder is 
"medically unexplained," in that diagnostic testing and 
clinical findings established both diagnoses.  For these 
reasons the Board finds that the kidney stones and 
gastroesophageal reflux disease are not qualifying chronic 
disabilities under the statute, and a grant of service 
connection based on the provisions applicable to veterans of 
the Persian Gulf War is not warranted.

The VA treatment records indicate that in September 1997 the 
veteran denied having any problems with kidney stones or his 
stomach until after he served in the Persian Gulf, and he 
then asserted that the problems were caused by having served 
in the Persian Gulf.  His medical care provider then found 
that none of his claimed disabilities had been shown to be 
related to Persian Gulf service.

The only evidence of record indicating that the kidney stones 
or the stomach disorder are related to service consists of 
the veteran's own assertions.  As a lay person the veteran is 
competent to provide evidence of observable symptoms.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  He is not, however, 
competent to relate a medical disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of a nexus between 
the currently diagnosed disorders and a disease or injury 
incurred in service.

In summary, the claims for service connection for kidney 
stones and a stomach disorder are not supported by evidence 
of a related disease or injury during service (or during the 
presumptive period applicable to renal calculi).  In 
addition, the medical evidence does not show that either 
disorder is related to an in-service disease or injury, 
including any incident of the veteran's service in the 
Persian Gulf War.  For these reasons the Board finds that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for kidney stones and a 
stomach disorder.

Bilateral Shoulder Disorder

VA treatment records reveal that the veteran's complaints of 
pain in the shoulders have been assessed as bursitis, 
impingement syndrome, gout, and a rotator cuff injury 
(surgically repaired in April 1998).  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence does not show, however, the 
occurrence of a related disease or injury during service, or 
that that the currently diagnosed disorders are related to an 
in-service disease or injury.  Hickson, 12 Vet. App. 253.  

The veteran's service medical records, including the report 
of his November 1991 separation examination, are negative for 
any complaints or clinical findings related to the shoulders.  
He testified during his May 2003 hearing that he injured both 
shoulders during his active duty for training in 1992, while 
performing push-ups.  He denied, however, having sought any 
medical treatment for his shoulders during the two weeks of 
active duty for training.  

The VA treatment records disclose that in February 1993 he 
reported having aching in his shoulders of one month in 
duration.  He had received treatment prior to February 1993 
for other disabilities, primarily a deviated nasal septum, 
but did not refer to any shoulder problems.  Following his 
service in the Persian Gulf War he initially claimed 
entitlement to compensation benefits in March 1993, and he 
did not then report having any problems with his shoulders, 
although he did have other musculoskeletal complaints.  When 
claiming entitlement to compensation benefits for the 
bilateral shoulder condition in August 1995, he asserted that 
the problems resulted from his service in the Persian Gulf 
War; he did not make any reference to having injured his 
shoulders during active duty for training in 1992 until the 
May 2003 hearing, either to the RO or his medical care 
providers.  

A July 1995 treatment note indicates that he then reported 
having bilateral shoulder pain for one and a half years, 
which would place the onset in early 1994.  In February 1996 
he reported having bilateral shoulder pain for two and a half 
to three years (showing an onset in 1993), with no history of 
trauma.  For these reasons the Board finds that the veteran's 
report of having experienced shoulder problems during his 
active duty for training in 1992 are not credible and his 
testimony is not, therefore, probative.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

The veteran based his claim for service connection for 
bilateral shoulder disabilities on the disorders having 
resulted from his service in the Persian Gulf War.  As 
previously stated, in accordance with 38 C.F.R. § 3.317, a 
qualifying chronic disability is defined as a chronic 
disability resulting from an undiagnosed illness, or a 
medically unexplained chronic multi-symptom illness.  The 
bilateral shoulder disorder has been progressively diagnosed 
as bursitis, impingement syndrome, gout, and a rotator cuff 
injury.  The bilateral shoulder disability does not, 
therefore, represent an undiagnosed illness.  In addition, 
the shoulder disability is not "medically unexplained," in 
that diagnostic testing and clinical findings established the 
diagnoses, and the treatment of the disability was based on 
those diagnoses.  For these reasons the Board finds that the 
bilateral bursitis, impingement syndrome, gout, and rotator 
cuff injuries are not qualifying chronic disabilities under 
the statute, and a grant of service connection based on the 
provisions applicable to veterans of the Persian Gulf War is 
not warranted.

The veteran's assertion that his bilateral shoulder 
disability was caused by his service in the Persian Gulf War 
is not probative, because he is not competent to provide 
evidence on the etiology of a medical disorder.  Grottveit, 5 
Vet. App. at 93.  His medical care provider in September 1997 
informed him that a rotator cuff injury had not been 
statistically linked to service in the Persian Gulf War.

In summary, the claim for service connection for a bilateral 
shoulder disorder is not supported by probative evidence of 
an in-service injury, or medical evidence of a nexus between 
the currently diagnosed disorders and an in-service disease 
or injury, including any incident of service in the Persian 
Gulf War.  For these reasons the Board finds that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a bilateral shoulder 
disorder.

Skin Disorder

The medical evidence shows that the veteran's skin lesions 
have been diagnosed as folliculitis, for which he has 
received ongoing treatment.  His claim for service connection 
for a skin disorder other than acne, for which service 
connection has been in effect since March 1993, is for that 
reason supported by medical evidence of a current diagnosis 
of disability.  The evidence does not show, however, that he 
incurred a related disease or injury during service, or that 
the currently diagnosed disorder is otherwise related to 
service.  Hickson, 12 Vet. App. 253.  

The veteran's service medical records are silent for any 
complaints or clinical findings related to a skin disorder 
other than cystic or tropical acne, which he had while 
serving in Vietnam.  During a January 1996 hearing he stated 
that the onset of a blistering skin condition occurred in 
April or May 1992, and he was separated from service in 
January 1992.  He contends that regardless of whether the 
blistering skin condition, which has been diagnosed as 
folliculitis, was manifested during service, it was caused by 
chemical exposure during the Persian Gulf War.  His assertion 
regarding the etiology of the folliculitis is not, however, 
probative.  Grottveit, 5 Vet. App. at 93.

The skin lesions have, however, been clinically diagnosed as 
folliculitis.  As such the skin disorder does not constitute 
an undiagnosed illness, nor are the skin lesions "medically 
unexplained."  The skin disorder does not, therefore, 
constitute a qualifying chronic disability pursuant to 
38 C.F.R. § 3.317.  The Board finds, therefore, that a grant 
of service connection based on the provisions applicable to 
veterans of the Persian Gulf War is not warranted.

In summary, the medical evidence shows that the veteran has a 
skin disorder other than tropical or cystic acne, which has 
been diagnosed as folliculitis.  His claim for service 
connection for a skin disorder other than acne is not 
supported by probative evidence of an in-service disease or 
injury, or medical evidence establishing a nexus to service.  
For these reasons the Board finds that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder other 
than acne.

Exhaustion and Dizziness

The medical evidence shows that the veteran has complained of 
exhaustion and dizziness on multiple occasions.  None of 
those complaints have resulted in the diagnosis of an 
independent, clinically defined disability.  In addition, his 
service medical records are silent for any complaints or 
clinical findings of exhaustion or dizziness, and he does not 
contend otherwise.  He contends that the complaints 
constitute an undiagnosed illness resulting from his service 
in the Persian Gulf War.

VA treatment records dated in June 1991 indicate that the 
veteran then complained of difficulty sleeping, with 
resulting fatigue.  His complaints were attributed to his 
psychological problems, which were later diagnosed as PTSD 
and for which service connection has been established.

The veteran underwent a VA Persian Gulf War protocol 
examination in March 1993, during which his primary complaint 
was of fatigue for the previous six months.  He then reported 
that he worked as a long-haul truck driver, and that he 
frequently worked 10-12 hours a day.  He also reported having 
disturbed sleep due to violent dreams.  The examination did 
not reveal any objective evidence of fatigue, and the fatigue 
was found to be of unknown etiology.

The veteran underwent a mental health evaluation in February 
1998 due to his complaints of fatigue, shortness of breath, 
weakness, and headaches that began two years previously.  He 
stated that he became fatigued when performing physical 
activities that he used to be able to do with ease, such as 
loading or unloading his truck, jogging, or sexual 
intercourse.  He complained of difficulty breathing, which 
the examiner characterized as hyperventilation.  He worked as 
an over-the-road truck driver, and was gone for two to three 
weeks at a time.  Due to his weakness and fatigue it took him 
an extra five hours to load or unload his truck, because he 
had to take frequent breaks.  His company had hired someone 
to help him load and unload his truck.  He then stated that 
he had tried to get medical help for his complaints, but that 
his medical care providers kept referring him to mental 
health for assistance.  He interpreted this as an implication 
that his problems were "all in his head," which he found 
very frustrating.

The psychological testing revealed an individual who was 
excessively concerned about bodily functioning, with 
complaints of chronic weakness, who saw himself as medically 
ill and in need of treatment.  The psychologist stated that 
such individuals tended to resist psychological 
interpretations of their problems, and that they lacked 
sufficient psychological resources to deal with stress.  The 
veteran was pre-disposed to psychosomatic and physical 
ailments and poor health, which would increase with 
psychological stress.  Psychological factors also played a 
role in precipitating or maintaining his physical complaints.  
The psychologist noted that a complete physical evaluation 
had not been conducted to rule out any physical cause for the 
veteran's complaints, but that the psychological testing 
indicated that there was a strong psychological component to 
his complaints.

During a March 1998 VA medical examination the veteran 
reported that he did not have the "push" that he used to 
have, and that he became winded easily with exertion.  He 
also complained of daily headaches, and dizziness that 
occurred with physical exertion.  On examination the examiner 
described him as quite obese, but the examination revealed no 
other relevant abnormalities.  The examiner found that the 
veteran's complaint of chronic exhaustion was of unknown 
etiology, and that the dizziness was probably due to 
hyperventilation with stress.

During a psychological evaluation in January 1999 the 
treating psychologist noted that the veteran was severely 
depressed.  Among other findings, the clinical scales 
resulting from the psychological testing again revealed a 
number of somatic complaints and an individual with a marked 
tendency to focus on physical complaints.

A review of the medical evidence of record reveals that none 
of the veteran's subjective complaints of exhaustion or 
dizziness are supported by any objective indications of 
chronic disability.  Although he has complained of exhaustion 
and dizziness, the treatment records and examination reports 
do not document any objective evidence perceptible to an 
examining physician of the claimed disabilities, nor has he 
alluded to the existence of any other, non-medical indicators 
that are capable of independent verification.  The medical 
evidence generally shows that his subjective complaints are a 
manifestation of his psychiatric illnesses, including PTSD, 
for which service connection has been granted.  The Board 
finds, therefore, that the criteria for a grant of service 
connection for exhaustion or dizziness based on the statutory 
provisions applicable to veterans of the Persian Gulf War are 
not met.  The preponderance of the evidence is, therefore, 
against the claim of entitlement to service connection for 
exhaustion and dizziness.

Headaches

The evidence shows that the veteran has reported having 
chronic headaches since at least March 1993, in that he 
reported having a serious headache once a week during the 
March 1993 VA Persian Gulf War protocol examination.  In 
addition, he was found to be experiencing frequent or severe 
headaches when examined on separation from service in 
November 1991.  The examiner then found that the headaches 
were musculoskeletal in nature.  

During a November 1996 periodic examination conducted while 
the veteran was a member of the U.S. Army Reserve, he again 
reported having headaches once or twice a week which were 
mild to moderate in severity.  He again complained of 
headaches during the February 1998 mental health evaluation, 
and the VA examiner in March 1998 found that the headaches 
were probably due to tension.  He was treated for chronic, 
moderate headaches while hospitalized for the treatment of 
severe depression in June 2002.  He has also reported 
suffering from chronic headaches since he served in the 
Persian Gulf War.

The medical evidence shows that the veteran currently has 
headaches, his service medical records document the 
occurrence of headaches during service, and he has presented 
competent evidence of continuing symptomatology since 
service.  The medical examiner in November 1991 found that 
the headaches were musculoskeletal in nature, and the 
examiner in March 1998 also found that the headaches were due 
to tension.  The Board finds, therefore, that the medical 
evidence establishes a nexus between the currently diagnosed 
disorder and the symptoms documented during service.  
Hickson, 12 Vet. App. 253.  For these reasons the Board finds 
that the evidence supports the grant of service connection 
for headaches.



Right Knee Disorder

The medical evidence shows that the veteran's complaints of 
pain in the right knee were assessed as degenerative 
arthritis in October 1996.  In addition, he underwent surgery 
for internal derangement of the right knee in April 2001.  
His claim for service connection is, therefore, supported by 
a current medical diagnosis of disability pertaining to the 
right knee.  Hickson, 12 Vet. App. 253.  The evidence does 
not show, however, the occurrence of a related disease or 
injury in service, nor does the veteran so claim.  He 
testified in May 2003 that he developed joint pain 
approximately six months after he returned from the Persian 
Gulf.  Nevertheless, he contends that his right knee 
disability was caused by his service in the Persian Gulf War.  
His assertions are not, however, probative of a nexus to 
service.  Grottveit, 5 Vet. App. at 93.

As previously stated, the veteran was most recently separated 
from service in January 1992, and the diagnosis of arthritis 
in the right knee was initially documented in October 1996.  
The evidence does not show, therefore, that the disorder 
became manifest within one year from the veteran's separation 
from service.  For that reason the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 may not be applied to support 
the grant of service connection.

As shown above, a qualifying chronic disability is defined as 
a chronic disability resulting from an undiagnosed illness, 
or a medically unexplained chronic multi-symptom illness.  
38 C.F.R. § 3.317 (2003).  The right knee disorder has been 
diagnosed as degenerative arthritis and internal derangement 
of the knee.  The right knee disability does not, therefore, 
arise from an undiagnosed illness.  In addition, the disorder 
is not "medically unexplained," in that the diagnoses were 
based on diagnostic testing, clinical findings, and an 
arthroscopy of the right knee.  For these reasons the Board 
finds that the degenerative arthritis and internal 
derangement of the right knee are not qualifying chronic 
disabilities under the statute, and a grant of service 
connection based on the provisions applicable to veterans of 
the Persian Gulf War is not warranted.

In summary, the medical evidence shows that the veteran has a 
right knee disorder, which has been diagnosed as degenerative 
arthritis and internal derangement of the knee.  His claim 
for service connection for a right knee disorder is not 
supported by probative evidence of an in-service disease or 
injury, or medical evidence establishing a nexus to service.  
For these reasons the Board finds that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee disorder.

Left Knee Disorder

The veteran's service medical records show that he was 
hospitalized in April 1970 for internal derangement of the 
left knee.  Although he contends that he now has a left knee 
disorder that was caused by his service in the Persian Gulf 
War, because he was treated for a knee injury while on active 
duty the Board will consider whether service connection for a 
left knee disorder is warranted based on direct incurrence.  
See Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board 
has jurisdiction to address all issues reasonably raised 
based on a liberal interpretation of the veteran's notice of 
disagreement).

To support a grant of service connection based on incurrence 
of the disability during service, the claim must be supported 
by medical evidence of a current medical diagnosis of 
disability and medical evidence of a nexus between the April 
1970 injury to the left knee and the current disability.  
Hickson, 12 Vet. App. at 253.  The medical evidence does not 
show, however, that the veteran currently has any pathology 
in the left knee.  When examined on separation from service 
in November 1991, the lower extremities were found to be 
normal.  The RO provided him a VA medical examination in July 
1993, at which time an examination and 
X-ray study showed the left knee to be normal.  Although the 
VA treatment records document treatment for pain in the right 
knee, there is no reference in those records to any left knee 
disability.  Because the medical evidence does not show a 
current diagnosis of disability in the left knee, the Board 
finds that the criteria for a grant of service connection for 
a left knee disorder based on direct incurrence are not met.

As previously stated, the veteran contends that he now has a 
left knee disability that was caused by his service in the 
Persian Gulf War.  In order to constitute a qualifying 
chronic disability pursuant to 38 C.F.R. § 3.317, the 
disability claimed by the veteran must be supported by 
objective indications of chronic disability.  The 
examinations in November 1991 and July 1993 failed to reveal 
any abnormalities in the left knee.  In addition, the VA 
treatment records do not document any objective evidence 
perceptible to an examining physician regarding a left knee 
impairment, nor has the veteran alluded to the existence of 
any other, non-medical indicators that are capable of 
independent verification.  The Board finds, therefore, that 
the claim for service connection for a left knee disorder is 
not supported by objective indications of a chronic 
disability, and that the criteria for a grant of service 
connection for a left knee disorder based on the statutory 
provisions applicable to veterans of the Persian Gulf War are 
not met.

In summary, the evidence does not show that the injury to the 
left knee in April 1970 resulted in any chronic residuals 
warranting a grant of service connection based on direct 
service incurrence.  In addition, the evidence does not show 
that the veteran's complaints pertaining to the left knee are 
supported by any objective indications of chronic disability 
to support a grant of service connection based on his service 
in the Persian Gulf War.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
knee disorder.


ORDER

The claim of entitlement to service connection for kidney 
stones is denied.

The claim of entitlement to service connection for a stomach 
disorder is denied.

The claim of entitlement to service connection for a 
bilateral shoulder disorder is denied.

The claim of entitlement to service connection for a skin 
disorder, other than acne, is denied.

The claim of entitlement to service connection for a disorder 
manifested by exhaustion is denied.

The claim of entitlement to service connection for a disorder 
manifested by dizziness is denied.

Service connection for headaches is granted.

The claim of entitlement to service connection for a right 
knee disorder is denied.

The claim of entitlement to service connection for a left 
knee disorder is denied.


REMAND

The veteran contends that he now has arthritis in his hands 
that is related to service.  His service medical records show 
that he fell in March 1970, resulting in injury to the right 
hand.  Examination then revealed crepitance in the wrist, but 
an X-ray study was normal.  Those records also show that he 
injured the left wrist in July 1979, when examination 
revealed swelling and limited motion of the wrist.  An 
X-ray study was negative, and the injury was treated by 
casting.

Examination on separation from his last period of service in 
November 1991 showed the upper extremities to be normal.  VA 
treatment records disclose that in February 1993, shortly 
more than one year following his separation from service, he 
reported that the onset of swelling in his hands occurred one 
month previously.  His complaints were then assessed as early 
degenerative joint disease, although that diagnosis was not 
based on any X-ray findings.  The subsequent X-rays showed 
the hands to be normal.  A diagnosis of "arthritis of the 
hands" was again entered in April 1993, but it is not clear 
from the treatment record whether that was based on the 
veteran's report or clinical findings.

A July 1993 VA medical examination revealed slight fusiform 
swelling of the fingers bilaterally, and the examiner entered 
a diagnosis of early rheumatoid arthritis.  That diagnosis, 
however, was not based on any radiological findings or 
diagnostic test results.  Subsequent testing for rheumatoid 
arthritis at the VA medical center (MC) was negative, 
although the veteran has received ongoing treatment for 
elevated uric acid.

During the concurrent orthopedic examination, the veteran 
complained of swelling in his hands.  The orthopedist found 
that the examination of the wrists and hands was normal, but 
also found that the veteran could have early arthritis in the 
hands based on his history.  That assessment was made prior 
to completion of any X-ray studies.  An X-ray study of the 
right wrist showed a tiny round osteocartilaginous opacity at 
the tip of the ulnar styloid, which the radiologist found 
could be due to remote trauma or developmental reasons.  An 
X-ray study of both hands was normal.

It is not clear from the available evidence whether the 
veteran has any chronic disability in the hands or wrists 
and, if so, whether that disorder is related to the injuries 
he incurred in service.  The Board finds, therefore, that 
additional development of this issue is required.

Accordingly, this issue is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a hand 
disorder since July 2002.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should afford the veteran a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
disability pertaining to the hands or 
wrists.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct an 
examination of the hands and wrists, and 
provide a diagnosis for any pathology 
found.  Based on review of the evidence 
of record and sound medical principles, 
the examiner should also provide an 
opinion on whether any currently 
diagnosed pathology is at least as likely 
as not (50 percent probability or 
greater) etiologically related to the 
injuries that occurred in service.  If 
the examination does not result in the 
diagnosis of any pathology, the examiner 
should also determine whether the 
veteran's complaints pertaining to the 
hands are supported by any objective 
indications of chronic disability in the 
hands.  If that finding is affirmative, 
the examiner should also provide an 
opinion on whether the complaints are at 
least as likely as not (50 percent 
probability or greater) etiologically 
related to the veteran's service in the 
Persian Gulf War, as opposed to some 
intervening cause.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
bilateral hand disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




                       
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

